United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1277
                        ___________________________

                                  Md Iftiar Uddin

                             lllllllllllllllllllllPetitioner

                                           v.

         Jefferson B. Sessions, III, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                           Submitted: October 27, 2017
                            Filed: November 7, 2017
                                 [Unpublished]
                                 ____________

Before COLLOTON, BOWMAN, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.

       The Board of Immigration Appeals (BIA) affirmed the decision by an
immigration judge (IJ) to deny Md Iftiar Uddin’s application for asylum, withholding
of removal, and protection under the Convention Against Torture, finding that
Uddin’s allegations were not credible. Uddin petitions for review. We deny the
petition.
       Uddin is a national and citizen of Bangladesh. According to his testimony and
submissions during his administrative proceedings, Uddin was a local leader in the
Bangladesh National Party and was attacked and threatened by members of the rival
Awami League with the complicity of the police. We conclude that substantial
evidence supports the decision to discredit Uddin’s account because a “reasonable
adjudicator would [not] be compelled to conclude to the contrary.” Osonowo v.
Mukasey, 521 F.3d 922, 927 (8th Cir. 2008) (quoting 8 U.S.C. § 1252(b)(4)(B))
(alteration added). Uddin repeatedly misstated the circumstances of how he joined
the BNP, claiming to have presented a national identification card that in fact was not
issued until three years later. Uddin’s unsupported account of police collusion with
the Awami League was in tension with the fact that Bangladesh was controlled by an
unaffiliated “caretaker” government at the relevant time. Uddin also gave three
different accounts of the attack that allegedly prompted him to leave the country,
changing details about where it happened, who was with him, and whether his
companions were attacked as well.

      The justifications Uddin offers for these and other discrepancies, while
plausible, are not compelled by the record, so we will not overrule the credibility
findings of the IJ and the BIA. See Khrystotodorov v. Mukasey, 551 F.3d 775, 783
(8th Cir. 2008) (“A reviewing court may not supersede an agency finding simply
because an alternative finding could also be supported.”). Further, Uddin’s
contradictions and omissions are not minor but relate to the nature and cause of his
alleged persecution. See Chakhov v. Lynch, 837 F.3d 843, 847 (8th Cir. 2016); cf.
8 U.S.C. §§ 1158(b)(1)(B)(iii), 1229a(c)(4)(C) (providing that credibility
determinations in immigration cases can be based on the plausibility, consistency, and
accuracy of the applicant’s statements “without regard to whether an inconsistency,
inaccuracy, or falsehood goes to the heart of the applicant’s claim”).

      The petition is denied.
                       ______________________________

                                         -2-